1                                                          Honorable Ricardo S. Martinez

2

3

4

5

6

7                        UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8
       TROY COACHMAN,
9
                                         Plaintiff,         No. 2:17-cv-00187-RSM
10
       v.                                             STIPULATED ORDER TO RELEASE
11                                                     FUNDS FROM COURT REGISTRY
       SEATTLE AUTO MANAGEMENT, INC.
12     DBA MERCEDES BENZ OF SEATTLE
       AND AL MONJAZEB,
13
                                     Defendants.
14

15                                  I.     STIPULATION
16          This case has settled. The parties, by and through their undersigned counsel of
17   record, hereby stipulate and agree that the $1,000,000 in the Court Registry that was
18   deposited by defendants, through Federated Mutual Insurance Company, on January
19   17, 2019 (Exhibit A), plus accrued interest, less than the retained investment fee, shall
20   be released to:
21
            Smith & Goodfriend, P.S. Trust Account
22          c/o Howard Goodfriend
            1619 8th Avenue North
23          Seattle, Washington 98109

24

25
     STIPULATED ORDER TO RELEASE                                     SMITH GOODFRIEND, P.S.
     FUNDS FROM COURT REGISTRY - 1                                       1619 8TH AVENUE NORTH
                                                                       SEATTLE, WASHINGTON 98109
     No. 2:17-cv-00187-RSM
                                                                  (206) 624-0974 FAX (206) 624-0809
                                           II. ORDER
1
            This matter having come before the court upon the parties’ stipulation for an
2
     order releasing funds in the Court Registry, now, therefore, it is hereby ORDERED as
3
     follows:
4
            The clerk is authorized and directed to draw a check on the funds deposited in the
5
     registry of this court in the principal amount of $1,000,000 plus all accrued interest,
6
     minus any statutory users fees, payable to Smith & Goodfriend, P.S. Trust Account and
7    mail or deliver the check to:
8
            Smith & Goodfriend, P.S. Trust Account
9           c/o Howard Goodfriend
            1619 8th Avenue North
10          Seattle, Washington 98109

11              DATED this 7 day of January 2020.

12

13
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
14

15
     Stipulated to and Approved by:
16
     SMITH GOODFRIEND, P.S.
17
     By: /s/Howard M. Goodfriend
18
        Howard M. Goodfriend, WSBA # 14355
19   By: /s/Ian C. Cairns
        Ian C. Cairns, WSBA # 43210
20
     Attorneys for Defendants
21

22   SCHROETER GOLDMARK & BENDER
23   By: /s/Beth Bloom          _______
        Beth Bloom, WSBA # 31702
24

25   Attorney for Plaintiff

     STIPULATED ORDER TO RELEASE                                    SMITH GOODFRIEND, P.S.
     FUNDS FROM COURT REGISTRY - 2                                      1619 8TH AVENUE NORTH
                                                                      SEATTLE, WASHINGTON 98109
     No. 2:17-cv-00187-RSM
                                                                 (206) 624-0974 FAX (206) 624-0809
